FIFTH AMENDMENT AND EXTENSION AGREEMENT




This Fifth Amendment and Extension Agreement (the “Agreement”) is entered into
as of November 15, 2010 by and between Broadcast International, Inc., a Utah
corporation (the “Company”), and Castlerigg Master Investments Ltd. (the
“Holder”).

A.

The Company and the Holder are parties to, among other agreements, a Senior
Secured Convertible Note dated December 21, 2007 as amended, executed by the
Company in favor of the Holder, a copy of which is attached hereto and by this
reference incorporated herein (the “Note”), a Warrant to Purchase Common stock
dated December 21, 2007 (the “Warrant”), as amended and a Registration Rights
Agreement dated December 21, 2007 (the “Registration Rights Agreement”).

B.

The Company is in the process of raising additional capital and, in connection
therewith, has requested that the Holder extend the maturity of the Note.




NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, the parties agree as follows:

1.          Amendment to the Note.  

Section (1) of the Note is hereby deleted and replaced in its entirety as
follows:

(1) PAYMENTS OF PRINCIPAL.  On the Maturity Date, the Company shall pay to the
Holder an amount in cash representing all outstanding Principal, accrued and
unpaid Interest and accrued and unpaid Late Charges, if any, on such Principal
and Interest.  The “Maturity Date” shall be June 21, 2012; provided, however, if
the Company has not consummated a Qualified Financing Transaction (as defined
below) on or before December 31, 2010, then the Maturity Date shall
automatically become December 31, 2010 without further notice or action by the
Holder; and, provided further the Maturity Date may be extended at the option of
the Holder (i) in the event that, and for so long as, an Event of Default (as
defined in Section 4(a)) shall have occurred and be continuing on the Maturity
Date (as may be extended pursuant to this Section 1) or any event that shall
have occurred and be continuing that with the passage of time and the failure to
cure would result in an Event of Default and (ii) through the date that is ten
(10) Business Days after the consummation of a Change of Control in the event
that a Change of Control is publicly announced or a Change of Control Notice (as
defined in Section 5(b)) is delivered prior to the Maturity Date.  Other than as
specifically permitted by this Note, the Company may not prepay any portion of
the outstanding Principal, accrued and unpaid Interest or accrued and unpaid
Late Charges on Principal and Interest, if any.  Notwithstanding any provision
of this Section 1 to the contrary, the Holder may, at its option and in its sole
discretion, deliver a written notice to the Company at least two (2) days prior
to the Maturity Date electing to have the payment of all or any portion of the
Principal and Interest payable on the Maturity Date deferred (such amount
deferred, the “Deferral Amount”) up to a date that is two (2) years after the
Maturity Date, which date shall thereafter be the “Maturity Date” for all
purposes hereunder.  Any notice delivered by the Holder pursuant to this Section
1 shall set forth (i) the Deferral Amount and (ii) the date that such Deferral
Amount shall now be payable.  For purposes of this Note, the term "Qualified
Financing Transaction" shall mean one or more or a series of financing
transactions in which the Company raises gross proceeds not less than $8,000,000
(Eight Million Dollars) pursuant to the issuance of equity securities provided
that such securities are junior in all rights to this Note and are otherwise
issued on terms satisfactory to the Holder in its sole discretion.  





1







--------------------------------------------------------------------------------




2.  Extension of Junior Indebtedness.  The parties hereto acknowledge and agree
that this Fifth Amendment and Extension Agreement will only remain binding on
the Company and Holder if  Leon Frenkel, holder of a $1,000,000 convertible
note, due December 22, 2010, and Company, enter into a binding agreement to
extend the maturity of such note to no earlier than January 1, 2011.




3. Ratification.  The parties hereto acknowledge and agree that the Note, as
amended and modified by this Agreement, is hereby ratified and reaffirmed in all
respects as of the date hereof, whereby the Note shall continue in full force
and effect in accordance with its terms.  All capitalized terms not defined
herein shall have the meanings given to such terms in the Note.




4. Miscellaneous.




(a)

Successors and Assigns.  This Agreement shall be binding upon and shall inure to
the benefit of the Company and the Holder and their respective successors and
assigns; provided, however, that the foregoing shall not authorize any
assignment by the Company of its rights or duties hereunder.




(b)

Integration.  This Agreement and any documents executed in connection herewith
or pursuant hereto contain the entire agreement between the parties with respect
to the subject matter hereof and supersede all prior agreements, understandings,
offers and negotiations, oral or written, with respect thereto and no extrinsic
evidence whatsoever may be introduced in any judicial or arbitration proceeding,
if any, involving this Agreement.




 (c)

Course of Dealing; Waivers.  No course of dealing on the part of the Holder or
its partners or affiliates, nor any failure or delay in the exercise of any
right by the Holder, shall operate as a waiver thereof, and any single or
partial exercise of any such right shall not preclude any later exercise of any
such right.  The Holder’s failure at any time to require strict performance by
the Company of any provision shall not affect any right of the Holder thereafter
to demand strict compliance and performance.  Any suspension or waiver of a
right must be in writing signed by the Holder.




(d)

Notices.  All notices or demands by any party relating to this Agreement shall
be provided as set forth in the Note.




(e)

Time is of the Essence.  Time is of the essence as to each and every term and
provision of this Agreement.




(f)

Counterparts.  This Agreement may be signed in counterparts and all of such
counterparts when properly executed by the appropriate parties thereto together
shall serve as a fully executed document, binding upon the parties.




(g)

Legal Effect.  If any provision of this Agreement conflicts with applicable law,
such provision shall be deemed severed from this Agreement, and the balance of
this Agreement shall remain in full force and effect.




(h)

Governing Law.  This Agreement shall be governed by, and construed and enforced
in accordance with, and all questions concerning the construction, validity,
interpretation and performance of this Agreement shall be governed by, the laws
of the State of





2







--------------------------------------------------------------------------------

New York without regard to principles of conflicts of laws that would cause the
application of the laws of any jurisdictions other than the State of New York.
  







IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the first
date above written.




THE COMPANY:

BROADCAST INTERNATIONAL, INC.










By:   /s/ Rodney M. Tiede                                               

Name:  Rodney M. Tiede

Title:    President & CEO







THE HOLDER:

CASTLERIGG MASTER INVESTMENTS LTD.

By Sandell Asset Management Corp. its investment manager




By:     /s/ Serge
Adam                                                            

Name:  Serge Adam

Title:    Senior Managing Director























3





